Citation Nr: 1037403	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  10-06 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

Appellant (the Veteran) had active service from April 1990 to 
January 1994.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran presented testimony at a hearing chaired by the 
undersigned Veterans Law Judge, sitting at the RO, in May 2010.  
A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disorders do not constitute 
loss, or loss of use, of both lower extremities, or one upper and 
one lower extremity, as to preclude locomotion, blindness in both 
eyes, or loss or loss of use of both upper extremities as to 
preclude use thereof at or above the elbows. 

2.  The Veteran is not entitled to compensation for permanent and 
total disability which is due to blindness in both eyes with 
5/200 visual acuity or less, or which includes the anatomical 
loss or loss of use of both hands.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to assistance in acquiring 
specially adapted housing have not been met.  38 U.S.C.A. 
§§ 2101(a), 5107 (West 2002); 38 C.F.R. § 3.809(d) (2009).

2.  The requirements for a special home adaptation grant are not 
met. 38 U.S.C.A. § 2101(a), (b) (West 2002); 38 C.F.R. § 3.809a 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in her possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a March 2009 pre-rating letter, the RO notified the Veteran of 
the evidence needed to substantiate her claims.  This letter also 
satisfied the second and third elements of the duty to notify by 
delineating the evidence VA would assist her in obtaining and the 
evidence it was expected that she would provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 
16 Vet. App. 370 (2002).

Recent caselaw also indicates that a hearing officer must suggest 
that a claimant submit evidence on an issue material to 
substantiating the claim when the record is missing any evidence 
on that issue or when the testimony at the hearing raises an 
issue for which there is no evidence in the record.  See Bryant 
v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2009).  
The hearing officer also must suggest the submission of evidence 
when testimony during the hearing indicates that it exists (or 
could be reduced to writing) but is not of record.  

Here, during the hearing, the Judge asked the Veteran for 
specific information regarding the types of disabilities she 
suffers, and the extent of disability, as well as her ability to 
compensate for her disabilities.  Such actions supplement the 
VCAA and comply with 38 C.F.R. § 3.103.  Moreover, the Veteran 
addressed and provided testimony on the specific criteria for 
assistance in acquiring specially adapted housing, thus 
demonstrating that she has actual knowledge of the requirements 
for the benefit sought.  The Court has held that actual knowledge 
of the evidence needed to substantiate a claim is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is necessary 
to substantiate a claim.  Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007). 

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate her claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified post-service private and VA treatment 
records.  There is no indication that there exists any 
outstanding evidence pertinent to these claims.  There is also no 
indication that further examination is necessary.  The Board has 
generally accepted the Veteran's assessment of her disabilities, 
with the exception of statements regarding visual acuity, which 
the Board has found not to be credible in light of her testimony 
that she still drives.  There is no reasonable possibility that 
additional development, to include a VA examination, would aid in 
substantiating either claim.  As such, there is no prejudice to 
the Veteran in addressing the merits of her claims. 

II.  Analysis

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if the Veteran is entitled to compensation for 
permanent and total service-connected disability due to: (A) the 
loss or loss of use of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; (B) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one lower 
extremity; (C) the loss or loss of use of one lower extremity 
together with residuals of organic disease or injury or the loss 
or loss of use of one upper extremity that so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; or 
(D) the loss, or loss of use, of both upper extremities such as 
to preclude the use of arms at or above the elbows.  38 U.S.C.A. 
§ 2101(a); 38 C.F.R. § 3.809(b).

Loss of use of a foot or lower extremity exists when no effective 
function remains other than that which would be equally well 
served by an amputation stump and a suitable prosthesis, i.e., 
when lower extremity functions such that balance and propulsion 
could be accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2).  Such loss of use is 
present when there is extremely unfavorable complete ankylosis of 
the knee, ankylosis of two major joints of a lower extremity, 
shortening of a lower extremity of 31/2 inches or more, or 
complete paralysis of the external popliteal nerve, with 
footdrop.  38 C.F.R. § 3.350(a)(2)(a), (b).  The term "preclude 
locomotion" means the necessity for regular and constant use of a 
wheelchair, braces, crutches or canes as a normal mode of 
locomotion although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d).  

Service connection is in effect for post-operative radical 
axillary dissection and scapulectomy of the left (non-dominant) 
arm, evaluated as 60 percent disabling; chronic cervicitis, 
evaluated as 10 percent disabling; appendectomy scar, evaluated 
as 10 percent disabling; residuals of Bartholin's cyst excision, 
evaluated as 10 percent disabling; scar of the right leg, 
evaluated as 10 percent disabling; scar of the right chest, 
evaluated as 10 percent disabling; scar of the left shoulder, 
evaluated as 10 percent disabling; and status post left salpingo-
oophorectomy, evaluated as noncompensable.  The Veteran's 
service-connected disorders have a combined evaluation for 
compensation of 80 percent.  A total rating for compensation 
purposes based upon individual unemployability was granted from 
September 1, 1999.  

In her March 2009 claim, the Veteran reported that she cannot 
extend her left arm outward or upward, and that both hands have 
carpal tunnel and tendonitis.  She also stated that both of her 
knees lock and pop.  

In her notice of disagreement, the Veteran reported that she has 
loss of use of the upper extremities, loss of balance, chronic 
bronchitis, asthma, knee locking and popping, disc problems in 
the back, carpal tunnel syndrome, tendonitis, joint pains, and 
her eyes are worse than 20/200.

On her VA Form 9, the Veteran reported that she has anatomical 
loss of the left arm and loss of use of the right hand due to 
post operative radical axillary dissection.  She also has loss of 
creative organ, and loss of balance.  She also reported 
tuberculosis, chronic fatigue, headaches, joint pains, muscle 
pains, gastrointestinal problems, respiratory problems, coughing, 
weakness in the left shoulder, numbness of the right outer thigh, 
65-pound weight gain, poor balance and loss of an ovary and 
fallopian tube.  

At her hearing, the Veteran testified that she really does not 
have use of the left arm.  She also testified that she had her 
left fallopian tube and ovary taken out.  On her right side, she 
testified that she overcompensates a lot of times for the left.  
She reported carpal tunnel, and tendonitis, as well as aches in 
the joints and some swelling from time-to-time.  She also 
testified that she uses the right arm instead of the left, and 
that she was able to drive to the hearing.  She stated that she 
is able to steer the car, but has to compensate if a turn is 
coming up.  She has to walk her hand over in advance to cut the 
signal on, etc.  She also testified that her hearing on the left 
side is bad, and she has to wear special sunglasses.  She stated 
that she does not have to use a wheelchair or anything, and that 
she tries to be independent as much as possible.

After thorough review of the record, the Board finds that the 
criteria for a specially adapted housing grant are not met.  The 
Board notes initially, that many of the Veteran's complaints 
center on nonservice-connected disabilities.  For example, the 
Veteran has complained of knee problems, respiratory problems, 
gastrointestinal problems and chronic fatigue.  However, these 
are not service-connected disabilities.  It therefore cannot be 
said that she is entitled to compensation for permanent and total 
service-connected disability due to these conditions.  

Turning to the specific criteria, the Veteran is not entitled to 
compensation for permanent and total service-connected disability 
due to the loss or loss of use of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  The only service-connected disability 
affecting the lower extremities is a scar of the right leg, 
evaluated as 10 percent disabling.  Indeed, the report of VA 
examination in October 2005 reveals that the Veteran was observed 
to walk with a normal gait.  

While the Veteran has asserted that her knees lock and pop, and 
that she has poor balance, such symptomatology is not service-
connected, nor is it the functional equivalent of loss of use of 
the lower extremities.  Moreover, she does not specifically 
contend that she has loss of use of either lower extremity.  She 
testified that she does not use a wheelchair or anything, but 
tries to be independent as much as possible.  

The Veteran is not entitled to compensation for permanent and 
total service-connected disability due to blindness in both eyes, 
having only light perception, plus the anatomical loss or loss of 
use of one lower extremity.  As discussed above, the only 
service-connected disability affecting the lower extremities is a 
scar, and the Veteran has not lost the use of either lower 
extremity, but can walk with a normal gait, unassisted.  

Moreover, the Veteran is not service-connected for an eye 
disability.  And, while the Veteran has stated that her vision is 
worse than 20/200, and that she has to wear special sunglasses, 
this is not the functional equivalent of light perception only.  
Also significant, the Veteran's assertion that her vision is 
worse than 20/200 in both eyes is inconsistent with her testimony 
that she still drives, and that she drove herself to the hearing.  
To that extent, the Board finds her assertion that her vision is 
worse than 20/200 to lack credibility.  

The Veteran does not have loss or loss of use of one lower 
extremity together with residuals of organic disease or injury or 
the loss or loss of use of one upper extremity that so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
Again, the only service-connected disability affecting the lower 
extremities is a scar.  And, while the Veteran does have loss of 
use of her left upper extremity, as already addressed, she has 
been evaluated as walking with a normal gait, and does not 
contend that she requires braces, crutches, canes or a wheelchair 
to walk. 

The Veteran does not have loss, or loss of use, of both upper 
extremities such as to preclude the use of arms at or above the 
elbows.  While the Veteran has lost the use of her left upper 
extremity, she has not lost the use of her right upper extremity, 
and is not entitled to compensation for permanent and total 
service-connected disability due to a right upper extremity 
disability.  Indeed, she testified that she uses the right upper 
extremity to compensate for the loss of use of the left upper 
extremity.  She also testified that she is able to drive by using 
primarily her right upper extremity.  The September 2005 VA 
examination indicates that she is right handed, and uses her 
right hand for everything.  

Because the service-connected disorders which entitle the Veteran 
to compensation for permanent and total service-connected 
disability do not result in loss or loss of use of both lower 
extremities, or one upper and one lower extremity, as to preclude 
locomotion, blindness in both eyes, or loss or loss of use of 
both upper extremities as to preclude use thereof at or above the 
elbows, the preponderance of the evidence is against the 
Veteran's claim for a specially adapted housing grant.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

Where entitlement to assistance in acquiring specially adapted 
housing is not established, an applicant may qualify for a 
special home adaptation grant.  To do so, the evidence must show 
permanent and total service-connected disability that is due to 
either blindness in both eyes with 5/200 visual acuity or less, 
or the anatomical loss or loss of use of both hands.  38 U.S.C.A. 
§ 2101(b) (West 2002); 38 C.F.R. § 3.809a(b) (2009).

As already discussed, the Veteran has not lost the use of her 
right upper extremity, and is not entitled to compensation for 
permanent and total service-connected disability due to a right 
upper extremity disability.  Also, while the Veteran has stated 
that her vision is worse than 5/200, this is not credible given 
her statement that she still drives.  As such, the Board 
concludes that she does not qualify for a special home adaptation 
grant.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56.

Finally, the Board notes that the Veteran has asserted that her 
entitlement to financial assistance in the purchase of automobile 
adaptive equipment should demonstrate her entitlement to 
specially adapted housing and/or a special home adaptation grant.  
However, the criteria for these benefits are different.  Notably, 
entitlement to assistance in the purchase of automobile adaptive 
equipment is permitted where there is loss, or permanent loss of 
use only one hand.  There is no similar provision regarding the 
benefits sought here.  


ORDER

The claim seeking specially adapted housing is denied.

The claim seeking a special home adaptation grant is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


